          Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KYKO GLOBAL, INC., a Canadian
 corporation, KYKO GLOBAL GmbH, a
 Bahamian corporation, PRITHVI
 SOLUTIONS, INC., a Delaware Corporation,      Civil Action No. 2:18-cv-01290-PJP

                 Plaintiffs,
                                               Electronically Filed
          v.

 PRITHVI INFORMATION SOLUTIONS,
 LTD, an Indian corporation, VALUE TEAM
 CORPORATION, a British Virgin Islands
 corporation, SSG CAPITAL PARTNERS I,
 L.P., a Cayman Islands Limited Partnership,
 SSG CAPITAL MANAGEMENT (HONG
 KONG) LIMITED, a private Hong Kong
 company, MADHAVI VUPPALAPATI, an
 individual, ANANDHAN JAYARAMAN, an
 Individual, SHYAM MAHESHWARI, an
 individual, IRA SYAVITRI NOOR A/K/A
 IRA NOOR VOURLOUMIS, an individual,
 DINESH GOEL, an individual, WONG
 CHING HIM a/k/a Edwin Wong, an
 individual, ANDREAS VOURLOUMIS, an
 individual, PRITHVI ASIA SOLUTIONS
 LIMITED, a Hong Kong company,

                 Defendants.


  SSG DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR SANCTIONS
PURSUANT TO FED. R. CIV. P. 37(b)(2)(A)(i), OR IN THE ALTERNATIVE, MOTION
    TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORY
           RESPONSES PURSUANT TO FED. R. CIV. P. 37(a)(3)(B)




NAI-1509546184
            Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 2 of 12



I.      INTRODUCTION

        The SSG Defendants1 have complied with the Court’s order to “provide complete

responses to the Plaintiffs’ written discovery requests.” ECF No. 68. On October 9, 2019, the

SSG Defendants timely provided full and complete substantive responses to Plaintiffs’ written

discovery, while also objecting where appropriate (as permitted by the Federal Rules) to protect

the record. ECF No. 83-3. Within one hour of receiving the Court’s order denying their motion

for protective order, the SSG Defendants produced documents responding to Plaintiffs’ written

discovery. ECF No. 83-6.2 The documents the SSG Defendants produced were responsive to

the jurisdictional issue before the Court and provided information related to possible contacts

(however attenuated) the SSG Defendants may have had with the United States.

        Plaintiffs’ Motion3 has no basis in law or fact. Rather, it is part of Plaintiffs’ concerted

effort to delay these proceedings with motions and filings and obscure the simple jurisdictional

issue before the Court. Indeed, since the Court denied Plaintiffs’ initial motion to extend

        1
        The “SSG Defendants” are SSG Capital Partners I, L.P., SSG Capital Management (Hong
Kong) Limited, Edwin Wong, Andreas Vourloumis, Shyam Maheshwari, Dinesh Goel, Ira Syavitri
Noor, and Value Team Corporation.
        2
           The SSG Defendants were also not the cause of any delay in producing responsive
documents. After failing to respond for eight days to the SSG Defendants’ proposed protective
order, Plaintiffs accused the SSG Defendants of delaying jurisdictional discovery. Once Plaintiffs
finally told the SSG Defendants that they would not consent to a protective order—on October 15—
the SSG Defendants promptly filed a motion with the Court on October 16. ECF No. 81. The Court
denied that motion the next day, ECF No. 82, and the SSG Defendants produced responsive
documents to Plaintiffs exactly one hour later on October 17. Plaintiffs then waited four more days
to file the present Motion on October 21. There is no basis for Plaintiffs’ arguments, peppered
throughout the present Motion and supporting brief, that the SSG Defendants have delayed
proceedings “intentionally…to try to inhibit Plaintiffs’ ability to prepare for the depositions” or have
“otherwise inhibit[ed] Plaintiffs’ ability to prepare for the jurisdictional discovery depositions.” ECF
No. 83 ¶¶ 5, 8, 21, 43; ECF No 84, at 3. These allegations are unfounded and inappropriate: The
SSG Defendants have engaged in jurisdictional discovery in good faith, on a timely basis, and in
accordance with the Court’s orders.
        3
         The full title of the “Motion” is the Motion for Sanctions Pursuant to Fed. R. Civ. P.
37(b)(2)(a)(i), or in the Alternative, Motion to Compel Production of Documents and Interrogatory
Responses Pursuant to Fed. R. Civ. P. 37(a)(3)(B).



                                                  -1-
NAI-1509546184
            Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 3 of 12



jurisdictional discovery on October 8, 2019, Plaintiffs have submitted ten motions, briefs, and

other filings on the docket—including two filings of all correspondence between counsel. These

filings show no sign of abating.4 Here, Plaintiffs raise two issues. First, Plaintiffs argue the SSG

Defendants have willfully violated the Court’s order by including objections in their discovery

responses. This argument is based on an over-reading of the Court’s order requiring the SSG

Defendants to “provide complete responses to Plaintiffs’ written discovery,” ECF No. 68, and a

misreading of Federal Rule 34, which defines that a “response” may “state with specificity the

grounds for objecting to the request.” Fed. R. Civ. P. 34(b)(2)(B).

        Second, Plaintiffs raise a number of specific complaints about the SSG Defendants’

responses and objections. Plaintiffs’ complaints are meritless. Contrary to Plaintiffs’ accusation

that the SSG Defendants “intentionally failed to provide complete responses” to discovery and

served “incomplete and evasive responses,” ECF No. 83 ¶¶ 8, 13, the SSG Defendants have

participated in good faith in the jurisdictional discovery process, including in providing complete

and substantive responses to Plaintiffs’ written discovery.

II.     ARGUMENT

        A.       The SSG Defendants Complied with the Court’s Order

        On September 25, 2019, the Court ordered that “Defendants shall provide complete

responses to the Plaintiffs’ written discovery requests.” ECF No. 68. Plaintiffs assert that the

SSG Defendants “willfully violated” the Court’s order. See ECF No. 83 ¶ 14; id ¶¶ 8, 13, 19.

This is untrue: the SSG Defendants complied with the Court’s order, provided substantive

responses—including appropriate objections—to Plaintiffs’ discovery requests, and produced



        4
          Rule 11 commands that a party must certify that its filings are “not being presented for any
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation.” Fed. R. Civ. P. 11(b)(1).


                                                 -2-
NAI-1509546184
          Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 4 of 12



responsive documents in timely manner.

        Plaintiffs’ position appears to be that any discovery response containing objections

constitutes a willful violation of a Court’s order to respond to discovery. This position is wrong

based on the plain language of Federal Rule 34:

        (B) Responding to Each Item. For each item or category, the response must either
        state that inspection and related activities will be permitted as requested or state
        with specificity the grounds for objecting to the request, including the reasons.

Fed. R. Civ. P. 34(b)(2)(B) (emphasis added). The Rule itself contemplates that an objection

may constitute a “response” to written discovery. Plaintiffs cite no law for their contention that

the term “respond” means that the SSG Defendants were not permitted to include objections in

their discovery responses, and case law is uniformly clear that objections constitute responding

under the Rules. See, e.g., Badalamenti v. Dunham’s, Inc., 896 F.2d 1359, 1362 (Fed. Cir. 1990)

(explaining that a party may “respond to the document request by objecting”).

        Moreover, as discussed below, the SSG Defendants provided substantive responses—and

produced responsive documents—even in places where they objected.

        Finally, Plaintiffs ignore the context surrounding the discussion on the record at the

September 25, 2019 conference. The Court reviewed a letter in which the SSG Defendants had

asserted that Plaintiffs’ proposed discovery was overbroad and should be reformulated before the

SSG Defendants would provide written responses at all. ECF No. 73-3, at 4 (“You should

reformulate your discovery requests to comply with what the Court has ordered….”). At the

conference, the Court did not accept the SSG Defendants’ argument and ordered the SSG

Defendants to respond to the discovery requests as they were propounded rather than requiring

Plaintiffs to draft and serve new requests. The Court did not state that the SSG Defendants were

not permitted, in responding to the discovery, to raise appropriate objections to protect the record




                                                -3-
NAI-1509546184
            Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 5 of 12



in the course of responding.

        B.       The SSG Defendants’ Responses Were Complete

        The SSG Defendants provided substantive responses—and produced responsive

documents—even in places where they objected. Specifically:

    •   Request for Production (RFP) No. 1. Plaintiffs requested information related to a
        series of wire transfers and banking withdrawals alleged in the Complaint. ECF No. 83-
        3, at 4–5. The SSG Defendants preserved all relevant objections and then individually
        responded to the Request. Some of the SSG Defendants had no responsive documents,
        and the remaining SSG Defendants agreed to produce—and did in fact produce—
        responsive documents that demonstrated any possible connection to the United States.
        They subsequently produced responsive materials. See Bates SSG00001 – SSG00012.5

    •   RFP No. 2. This Request sought information related to summaries contained in the SSG
        Defendants’ opposition to Plaintiffs’ motion for jurisdictional discovery. ECF No. 44.
        After preserving relevant objections, the SSG Defendants agreed to produce responsive
        documents showing any possible contacts with the United States. ECF No. 83-3, at 9–12.
        They subsequently made a production containing responsive materials. See Bates
        SSG00013 – SSG00078.

    •   RFP No. 3. This Request sought documents related to a series of documents Plaintiffs
        had previously submitted in support of their motion for jurisdictional discovery. ECF
        Nos. 40-2 through 40-7. After preserving their objections, the SSG Defendants agreed to
        produce responsive documents. ECF No. 83-3, at 12–15. They subsequently made a
        production containing responsive materials. See Bates SSG00013 – SSG00078.

    •   RFP No. 4. This Request sought information related to four documents Plaintiffs’
        previously filed on the docket. ECF Nos. 45-3 through 45-6. Two of the documents
        were SEC filings from February 21, 2018, and March 28, 2018—long after the facts
        alleged in the Complaint—and with no alleged connection to the allegations or claims in
        this case. The other two documents were news articles from February 15, 2018, and
        January 23, 2019, both describing events that occurred long after the allegations in the
        Complaint. The articles described investments by the University of Michigan and the
        Virginia Retirement System in a fund raised by SSG Capital Management. The SSG
        Defendants objected to Request No. 4 because it did not seek information that, under any
        circumstances, could establish this Court’s jurisdiction over the SSG Defendants in this
        case. ECF No. 83-3, at 15–16. This issue is discussed below in Section II.C.

    •   RFP No. 5. This Request sought documents related to any filing by any SSG
        Defendants with the U.S. Securities and Exchange Commission at any time without
        5
         Pursuant to Local Rule 5.4, the SSG Defendants do not believe the discovery materials are
necessary to decide this aspect of the dispute, but the SSG Defendants are happy to provide relevant
materials if the Court so requests.


                                                -4-
NAI-1509546184
            Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 6 of 12



        limitation. After preserving appropriate objections, each the SSG Defendants stated that
        they did not have any responsive documents to this Request that related in any way to the
        allegations in the Complaint. ECF No. 83-3, at 17–19

    •   RFP No. 6. This Request sought all documents related to any communications with any
        Pennsylvania governmental body or authority. After preserving appropriate objections,
        the SSG Defendants responded that they had no responsive documents. Id. at 19–21.

    •   RFP No. 7. This Request sought documents related to any “assets, bank accounts, or
        real property in the United States owned by any of the SSG Defendants. After preserving
        appropriate objections, the SSG Defendants responded that they had no such documents
        because they own no such assets.6 Id. at 21–23.

    •   RFP No. 8. This Request asked for documents related to the two Interrogatories
        Plaintiffs served. The SSG Defendants responded that they had no responsive
        documents. As explained below, the SSG Defendants objected to Interrogatory No. 1 as
        duplicative of the Document Requests. Interrogatory No. 2 provided information
        regarding VTC’s lack of contacts with the United States. Id. at 23–24.

    •   Requests for Admission (RFAs). The SSG Defendants responded to all 11 of Plaintiffs’
        RFAs with either an admission or denial. While Plaintiffs have separately raised a
        challenge to the adequacy of the RFA responses, the facts remains that the SSG
        Defendants provided substantive answers to each RFA that Plaintiffs served.7 Id. 25–33.

    •   Interrogatory No. 1. Plaintiffs’ first Interrogatory related to the Document Requests.
        Plaintiffs asked each Defendants “to separately set forth all legal and factual bases for
        his/her/its failure to produce the requested documentation.” ECF No. 83-3, at 34. The
        SSG Defendants objected to this Interrogatory on the basis that it sought information
        wholly duplicative of what was contained in their responses and objections to the RFPs
        themselves. See Fed. R. Civ. P. 26(B)(2)(C)(i); see also Shorter v. Baca, No. 12-7337,
        2013 WL 12131270, at *4 (C.D. Cal. Oct. 31, 2013) (holding that party “need not
        respond to Interrogatory Nos. 6-7 because they are duplicative of Document Request No.
        14”).8 Interrogatory No. 1 also seeks to impose burdens on the SSG Defendants beyond
        6
         Plaintiffs argue the SSG Defendants’ responses to Document Request No. 7 contradict
assertions in other litigation. ECF No. 83 ¶ 29. Plaintiffs’ position is incorrect and misleading. The
SSG Defendants’ arguments in related litigation are taken out of context and, in any case, those
statements are not an admission that the SSG Defendants possess assets in the United States.
        7
            The SSG Defendants separately addressed Plaintiffs’ RFA arguments. ECF No. 87.
        8
           Plaintiffs assert that “Peter Cairns refuses to verify the ‘response’ to Interrogatory #1.”
ECF No 83 ¶ 38. But Interrogatory No. 1 required no verification under the Rules, since the SSG
Defendants objected to it in full. See Fed. R. Civ. P. 33(b)(3) (“Each Interrogatory must, to the
extent it is not objected to, be answered separately and fully in writing under oath.” (emphasis
added)). Likewise, Plaintiffs’ complain that “Mr. Cairns…improperly attempts to verify the
responses on behalf of the individual defendants.” ECF No. 83 ¶ 40. Plaintiffs misunderstand the
Rule. Mr. Cairns verified the response to Interrogatory No. 2, which was directed “to Defendant
VTC only,” ECF No 83-3, at 34. Mr. Cairns did not verify any responses for the individual SSG

                                                  -5-
NAI-1509546184
            Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 7 of 12



        what is required under Federal Rules. See Fed. R. Civ. P. 34(b)(2)(B) (requiring parties
        to “state with specificity the grounds for objecting to the request, including the reasons”).

    •   Interrogatory No. 2. Plaintiffs claim “the SSG Defendants provide argument instead of
        providing a substantive response” to Interrogatory No. 2. ECF No. 83 ¶ 35. This is
        untrue. Interrogatory No. 2 asked for “the legal and factual bases” for all RFA responses
        that were anything but an unqualified admission. The SSG Defendants thus provided a
        narrative explanation for their denials to the RFAs. ECF No. 83-3, 34-35.

The SSG Defendants thus provided complete responses to each discovery request.

        C.       Plaintiffs’ Arguments Lack Merit

        Plaintiffs raise additional criticisms of the SSG Defendants’ discovery. First, Plaintiffs

challenge the SSG Defendants’ responses and objections concerning discovery directed to VTC.

Second, Plaintiffs claim (incorrectly) that the SSG Defendants failed to provide responses related

to contacts by the SSG Defendants with the United States as a whole. Third, Plaintiffs challenge

the SSG Defendants’ limitation of their responses to documents and information “related to the

allegations in the Complaint.” None of these criticisms has merit.

                 1.    The discovery responses and objections related to VTC were proper

        The SSG Defendants’ responses related to VTC were proper and responded fully to the

requests at issue.9 Plaintiffs have alleged that VTC had the same management team as another

corporate SSG Defendant, that four of the individual SSG Defendants were directors or

shareholders of VTC, and that individual SSG Defendants “control and operate” VTC. ECF No.

1, ¶¶ 19, 22, 26, 30, 32; ECF No. 48, ¶ 23; ECF 53, ¶ 16 n.3. Given these assertions, it was


Defendants Similarly, Plaintiffs’ complaint that “[t]here are no verifications from any of the
individual defendants” is meritless because Interrogatory No. 2 was directed solely to VTC.
        9
         Plaintiffs have filed numerous motions relating to VTC, all of which suggest that the SSG
Defendants are attempting to conceal information related to VTC. See ECF No. 83 ¶ 33 (“SSG
Defendants’ attempt to ‘run cover’ and speak on [VTC’s] behalf.”). In reality, the SSG Defendants
are attempting to litigate the jurisdictional question in good faith by providing discovery responses
on behalf of an entity that has been defunct since 2016, from persons that, by Plaintiffs’ own
admission, have the relevant knowledge. The SSG Defendants’ position related to VTC has been
consistent for the thirteen months that this litigation had been pending.


                                                 -6-
NAI-1509546184
          Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 8 of 12



entirely appropriate for other of the SSG Defendants to respond where appropriate to document

requests directed to VTC. Former corporate employees and affiliated corporations may be

ordered to produce documents pursuant to Rule 34. See 8B Fed. Prac. & Proc. Civ. § 2210 (3d

ed.) (collecting cases). In an attempt to litigate in good faith and to timely resolve jurisdictional

discovery issues, the SSG Defendants responded to the Document Requests directed to VTC.

Similarly, the response to Interrogatory No. 2 was verified by Peter Cairns, who was authorized

to speak on behalf of VTC. This was appropriate under Rule 33, which states that interrogatories

must be answered “by any officer or agent” if a party “is a public or private corporation, a

partnership, an association, or a governmental agency.” Fed. R. Civ. P. 33(b)(1)(B).

        It is unclear what prejudice Plaintiffs are claiming. Indeed, despite Plaintiffs’ myriad

motions related to VTC—including this one—they have never articulated what information they

have been denied. The Court granted jurisdictional discovery to determine whether any of the

SSG Defendants had contacts with the forum state such that the Court could exercise personal

jurisdiction. The SSG Defendants explained that VTC lacked any jurisdictional contacts. As the

SSG Defendants explained to Plaintiffs in response to Interrogatory No. 2:

        None of the SSG Defendants, including VTC, visited the United States related to
        any allegations in the Complaint or in connection with any of the parties in this
        action during the material times alleged in the Complaint. To the extent VTC had
        business contacts with other Defendants in this action during the material times
        alleged in the Complaint, those contacts did not take place in the United States.
        Furthermore, VTC was not aware that any of the other parties in this action—
        including Madhavi Vuppalapati, Anandhan Jayaraman, Prithvi Information
        Solutions Limited, and Prithvi Solutions Inc.—were based in or resided in
        Pennsylvania.

ECF No. 83-3 at 34–35. This may not be the answer Plaintiffs wanted, but it was not improper.

        2.       The SSG Defendants produced documents related to the United States
                 while preserving their objection to relevance.

        In responding to Plaintiffs’ written discovery, the SSG Defendants objected in several



                                                 -7-
NAI-1509546184
          Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 9 of 12



places that contacts with the United States were not relevant to the jurisdictional issue before the

Court. This position was founded in the filings supporting the Motion to Dismiss, see, e.g., ECF

No. 43, at 12 – 13, as well as in the Court’s own statements on the record, see Sept. 25, 2019

Trans., at 14–15; October 8, 2019 Trans., at 5. Nevertheless, having preserved their objection—

and in an effort to engage in discovery in good faith—the SSG Defendants produced documents

potentially related to the United States, even though no Pennsylvania contacts were evident in

those documents. See Bates SSG00001–32; SSG000035-44; SSG000047-78. The SSG

Defendants thus produced the broader discovery requested by Plaintiffs, having preserved their

objection. Plaintiffs’ statements to the contrary are just wrong. See ECF No. 83 ¶ 19.

                 3.    Jurisdictional discovery must relate to the Complaint to be relevant

        Plaintiffs have not alleged that the Court may exercise general personal jurisdiction over

any of the SSG Defendants. See Compl. ¶¶ 59, 61, 63, 64, 66, 68, 69, 72, 73, 76, 77, 80, 81, 84,

85, 88. Plaintiffs have made no argument to the contrary. See ECF No. 39. Nor could they.

General jurisdiction exists only when a defendant’s contacts with a forum are “so continuous and

systematic as to render it essentially at home in the forum State.” Daimler AG v. Bauman, 571

U.S. 117, 139 (2014) (quotation marks, alteration, and citation omitted).

        Because general jurisdiction is not available where the SSG Defendants, according to the

Complaint itself, all reside outside the United States, jurisdictional discovery can only seek to

establish specific jurisdiction over the SSG Defendants. Plaintiffs take issue with the SSG

Defendants’ limitation on producing documents “related to the allegations in the Complaint.”

ECF No. 83 ¶ 20. But no other documents could be relevant for jurisdictional discovery.

Contacts with this forum (or even with the United States generally) can only be relevant if they

relate to the allegations in the Complaint. See Walden v. Fiore, 571 U.S. 277, 283–84 (2014)




                                                -8-
NAI-1509546184
         Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 10 of 12



(“The inquiry whether a forum State may assert specific jurisdiction over a nonresident

defendant focuses on the relationship among the defendant, the forum, and the litigation. For

a State to exercise jurisdiction consistent with due process, the defendant’s suit-related conduct

must create a substantial connection with the forum State.” (internal quotation marks and

alternations omitted) (emphasis added)). The only contacts that could possibly support

jurisdiction are the SSG Defendants’ “suit-related” contacts with this forum. Id.

        As described above, RFP No. 4 sought information related to news articles and SEC

filings from 2018 and 2019—well after any facts alleged in Plaintiffs’ Complaint—which have

no connection to any allegations in the Complaint. RFP No. 5 sought documents related to any

SEC filings the SSG Defendants have made. The SSG Defendants agreed that SEC filings are

relevant to establishing jurisdiction if they relate in some way to the allegations in the Complaint.

RFP No. 6 sought information related to all documents related to any contact between the SSG

Defendants and any Pennsylvania governmental body, at any time, without limitation. The SSG

Defendants agreed that such contacts would be relevant if they were related to the allegations in

the Complaint. RFP No. 7 sought information related to any assets the SSG Defendants have in

the United States at the present day. The SSG Defendants agreed that information regarding

U.S. assets would be relevant to the jurisdictional question if they were related to the allegations

in the Complaint.

        Courts regularly hold that, where it is clear from the Complaint that general personal

jurisdiction is not available, a plaintiff may not take discovery related to general jurisdiction. See

Brit UW, Ltd. v. Manhattan Beachwear, LLC, 235 F. Supp. 3d 48, 63, 2017 WL 375607 (D.D.C.

2017) (denying jurisdictional discovery to establish general jurisdiction where plaintiff did not

allege that defendant was “‘essentially at home’ in the District”); Acorda Therapeutics, Inc. v.




                                                -9-
NAI-1509546184
         Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 11 of 12



Mylan Pharm. Inc., 78 F. Supp. 3d 572, 598, 2015 WL 186833 (D. Del. 2015) (granting “limited

jurisdictional discovery” solely to determine “whether the Court may exercise specific personal

jurisdiction”); In re Crash of Aircraft N93PC on July 7, 2013, at Soldotna, Alaska, No. 15-0112,

2018 WL 1613769, at *5 (D. Alaska Apr. 3, 2018) (“Plaintiffs may not take discovery aimed at

attempting to establish general jurisdiction. Plaintiffs’ discovery must be aimed at attempting to

establish specific jurisdiction.”); Livnat v. Palestinian Auth., 82 F. Supp. 3d 19, 31 (D.D.C.

2015) (“Because Plaintiffs have suggested no way in which discovery would yield information

enabling them to make a prima facie case for general jurisdiction, jurisdictional discovery is not

warranted with respect to general jurisdiction.”).

        Despite clear Supreme Court precedent on general and specific personal jurisdiction,

Plaintiffs have repeatedly sought information that cannot legally establish specific personal

jurisdiction. In their Motion, Plaintiffs cite two documents they claim should have been

produced by the SSG Defendants here. See ECF Nos. 83 ¶¶ 27–28. Those documents

demonstrate Plaintiffs’ failure to grasp the concept of specific personal jurisdiction. The first is

an SEC filing from March 29, 2018—well after the allegations in the Complaint—that has no

connection to the litigation here. ECF No. 83-7. This document has no relationship to this case.

The second document is a news article from September 19, 2019, about a Pennsylvania pension

fund’s decision to invest with certain SSG Defendants. ECF No. 83-8. Plaintiffs provided no

reason for how this article, or any information related to it, could establish specific personal

jurisdiction over the SSG Defendants.

III.    CONCLUSION

        For the reasons stated, this Court should deny Plaintiffs’ Motion.




                                                - 10 -
NAI-1509546184
         Case 2:18-cv-01290-WSS Document 93 Filed 10/25/19 Page 12 of 12



                                         Respectfully submitted,

 Dated: October 25, 2019                  /s/ John D. Goetz
                                          Michael H. Ginsberg (Pa. Bar #43582)
                                          John D. Goetz (Pa. Bar #47759)
                                          Douglas Baker (Pa. Bar #318634)
                                          JONES DAY
                                          500 Grant Street, Suite 4500
                                          Pittsburgh, PA 15219-2514
                                          Telephone: (412) 391-3939
                                          Facsimile: (412) 394-7959
                                          Email: mhginsberg@jonesday.com
                                          Email: jdgoetz@jonesday.com
                                          Email: ddbaker@jonesday.com

                                          Counsel for Defendants SSG Capital
                                          Partners I, L.P., SSG Capital Management
                                          (Hong Kong) Limited, Shyam Maheshwari,
                                          Ira Syavitri Noor a/k/a Ira Noor
                                          Vourloumis, Dinesh Goel, Wong Ching Him
                                          a/k/a Edwin Wong, Andreas Vourloumis,
                                          and Value Team Corporation




NAI-1509546184
